DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species claim 18, inclusive of claims 16-18 and 20-29 in the reply filed on May 17, 2022 is acknowledged.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 62 and 63 of copending Application No. 17/432,740 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims encompass the instantly claimed invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  

Regarding claim 20, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  

Regarding claim 23, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  

Regarding claim 28, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 20-26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (CN 105499573).  
Wang teaches a 3D laser printing system and method based on a robotic arm (title and Fig. 1).  
Regarding claim 16: worktable 3 is considered to constitute the instantly claimed carrier upon which the workpiece is to be fabricated; 
print head unit 100 may be considered to constitute the instantly claimed at least one mobile production unit, as it comprises a laser (considered to constitute the claimed solidification device), powder supply pipeline 102-2 (considered to constitute the claimed material supply device as well as layer depositing mechanism), and protective gas supply pipeline 102-4 (considered to constitute the claimed gas supply system); 
several pivot points can be seen in at least Figure 1 enabling the print head to be translatable relative to the worktable, wherein these features are considered to constitute the instantly claimed moving unit; and 
regarding the instantly claimed sensing unit and control unit, Wang teaches a visual detection and processing process (and means) to measure the plane position of the printing, measure the laser focal length through the laser ranging unit, calculate the offset, move the robotic arm to the printing position, check the printing position by the visual detection and positioning unit, and then commence with printing (last page).  As such, Wang teaches a control system meant to visually check and correct the positioning of the print head relative to the worktable.  
Regarding claim 17, the Figures of Wang clearly show that the print head is smaller in area than the worktable (e.g., Fig. 1), and arguably is a main purpose for having a translatable robotic arm.  
Regarding claim 18, Wang teaches the use of a laser to irradiate the powdered build material, as discussed above.  
Regarding claim 20, as discussed above and clearly seen from the Figures (e.g., Fig. 1), Wang teaches a robotic arm with at least 5 pivot points, wherein the visual checks and positioning corrections taught by Wang would utilize such means to move the print head relative to the worktable.  
Regarding claim 21, the robotic arm of Wang is capable of movement in many directions, inclusive of orthogonal with respect to the worktable.  
Regarding claim 22, Wang teaches that the visual detection and positioning unit will check the focal length of the laser and adjust to a suitable/optimal position (last page).  This is considered to constitute an adjustment of the state and position of at least one component of the irradiation device.  
Regarding claim 23, every additive manufacturing process necessarily must identify an irradiation start point, else it would not function as intended.  In other words, before a part can be completed, it must first be started.  In a system having a single source of radiation, said start would be a single point.  
Regarding claim 24, the sensing unit of Wang must necessarily compute the distance between the worktable/work surface and the print head, as the adjustment inherently involves a final set distance.  Further regarding claim 25, said sensors must “face” the worktable because the alternative would not allow the system of Wang to function as intended.  Each movement of the robotic arm of Wang, at least during manufacturing, is made with explicit respect to the worktable surface.  
Regarding claim 26, the robotic arm of Wang is extremely well controlled, else it would not be useful.  Each movement is precisely controlled in three dimensions (forward/backward, left/right, and up/down).  This is inclusive of the positioning of the print head within a plane parallel to the worktable.  
Regarding claim 28, Wang teaches the use of a multi-axis robotic arm, as discussed above (e.g., Fig. 1).  Said robotic arm is considered capable of moving horizontally, as well.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 105499573) as applied to claims 16 and 26 above.  
Wang teaches a system according to claims 16 and 26, as shown above.  
While it has been explained that the control unit of Wang would “know” the precise location of the print head in any plane, inclusive of a plane parallel to the worktable, Wang does not expressly teach the use of markers.  
However, use of markers with visual sensors is considered to be a conventionally known means for calibration.  Regarding claim 27, as Wang already teaches the use of a visual detection and positioning unit, it would have been prima facie obvious to utilize any conventionally known means, including the claimed markers.  
Regarding claim 29, the use of an additional robotic arm and/or an additional worktable within reach of the at least one robotic arm is considered to be prima facie obvious.  Note that duplication of parts is prima facie obvious (MPEP 2144.04 VI. B.).  Further, use of two (or more) robotic arms would theoretically enable any combination of faster part completion and/or more parts being completed in the same amount of time.  Further, the robotic arm is taught to have a wide range of motion.  Limiting the number of worktables or sizing of such worktables would be less efficient than allowing the arm to manufacture up to its full potential.  Finally, post-processing is conventionally known in the art.  As such, incorporation of a part in the apparatus of Wang to enable any amount of post-processing is prima facie obvious.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732